*621MEMORANDUM *
Under Fed.R.Civ.P. 54(b), a district court “may direct entry of a final judgment as to one or more, but fewer than all, claims or parties only if the court expressly determines that there is no just reason for delay.” Because the district court did not make such a determination in the judgment before us, that judgment is not final. See Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir.1981). We therefore dismiss these appeals for lack of jurisdiction under 28 U.S.C. § 1291.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.